Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 14 describe a storage medium.  
Further, Applicant's specification, fails to explicitly define the scope of a storage medium.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed storage medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes data signals (data signals are transitory computer readable media).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11113492. Although the claims at issue are not identical, they are not patentably distinct from each other.
The table below helps illustrate the differences between claims 1-2 of the instance application and claim 1 of U.S. Patent No. 11113492,
Claim 1 of instance application
Claim 1 of U.S. Patent No. 11113492
A method for determining an imaging ratio of a flexible panel, wherein the flexible panel has a first surface and a second surface opposite to each other in a thickness direction, the first surface is adapted to be placed with an object to be imaged, an image capturing device is disposed on the second surface, and a curvature radius of the first surface is adjustable, wherein the method comprises: 
for a light source in the image capturing device, acquiring a real-time image formed on the image capturing device after a light signal emitted from the light source is reflected by the first surface of the flexible panel; determining a real-time curvature radius of the first surface of the flexible panel based on the real-time image; and calculating the imaging ratio of the flexible panel to the object to be imaged based on the real-time curvature radius and a thickness of the flexible panel
curved panel, wherein a first surface of the curved panel is placed with a to-be-imaged object thereon, an image capturing device is disposed on a second surface opposite to the first surface in a thickness direction of the curved panel, the image capturing device is configured to capture an image of the to-be-imaged object being imaged by the curved panel, and the method comprises: 
obtaining a thickness of the curved panel and a curvature radius of the first surface of the curved panel; and calculating the imaging 
2) The method according to claim 1, wherein the first surface of the curved panel is configured for a finger contact, and a photoelectric sensing module is disposed on the second surface of the curved panel; and a light source is disposed close to the second surface inside the curved panel, wherein the light source is configured to emit light signals toward different directions of the first surface of the curved panel, the light signals are reflected on the first surface of the curved panel to form reflection light in different directions, and the reflection light passes through the curved panel and enters the photoelectric sensing module


As illustrated above, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instance application is similar in scope to the U.S. Patent, with obvious difference such as curved and flexible panels.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (US 10514727).
Kang et al. (US 20150294438).
Kim et al. (US 20190073001).
Su (US 20190073946).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616